                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION

 RONNIE R. WOODIE, CHRYSTAL T.                )
 WOODIE, EVA M. TODD, and AMBER               )
 R. WOODIE,                                   )
                                              )          Case No. 5:18-CV-00149-GCM
                     Plaintiffs,              )
                                              )
    vs.                                       )
                                              )
 WILLIAM W. WARD, JR. and                     )
 GINGER E. WARD,                              )
                                              )
                     Defendants.

                            ORDER GRANTING MOTION TO STAY


      Upon consideration of the parties Joint Motion to Stay and for good cause shown;

      The Motion is hereby GRANTED and it is ORDERED that the case is STAYED through

March 31, 2019.




                                      Signed: February 11, 2019
